     Case 18-14644     Doc 21    Filed 04/19/19 Entered 04/19/19 13:22:42            Desc Main
                                   Document     Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MASSACHUSETTS

In re:

Rodolfo Romero                                      Chapter 7
Stephanie Romero                                    Case Number 18-14644
                                                    Honorable Frank J. Bailey
      Debtors
____________________________________/

     MOTION OF HOME POINT FINANCIAL FOR RELIEF FROM THE AUTOMATIC
                     STAY PURSUANT TO 11 U.S.C. § 362

         Home Point Financial, a secured lien holder in the above captioned Chapter 7 proceeding,

moves this court for an order, pursuant to 11 U.S.C. §362(d) and Rule 4001 of the Rules of

Bankruptcy Procedure for relief from the automatic stay of 11 U.S.C. §362(a) so that it may

foreclose a mortgage which it holds on real property known and numbered as 419 Woburn

Street, Wilmington, MA 01887 and commence a summary process action against occupants of

the Property. In support of its motion, Home Point Financial states the following:

1.       On April 28, 2016, Stephanie Romero and Rodolfo Romero executed a note to Home

Point Financial Corporation in the original principal amount of $378,026.00 (the “Note”).

Movant is the original noteholder.

2.       The Note is secured by a mortgage from Stephanie Romero and Rodolfo Romero to

Mortgage Electronic Registration Systems, Inc., dated April 28, 2016 and recorded with the

Middlesex County (Northern District) Registry of Deeds at Book 29994, Page 134, subsequently

assigned to Home Point Financial Corporation by assignment dated April 8, 2019 and recorded

in said Middlesex County (Northern District) Registry of Deeds at Book 32882, Page 215. The

Mortgage is a first mortgage on real property owned by the Debtors known and numbered as 419

Woburn Street, Wilmington, MA 01887 (the “Property”).

3.       Home Point Financial is the current holder of the Mortgage.
     Case 18-14644     Doc 21      Filed 04/19/19 Entered 04/19/19 13:22:42          Desc Main
                                     Document     Page 2 of 3



4.       Home Point Financial is the current holder of the Note.

5.       Home Point Financial Corporation services the loan on the property referenced in this

Motion for Relief. In the event the automatic stay in this case is lifted/set aside, this case

dismisses, and/or the Debtors obtain a discharge and a foreclosure action is commenced on the

mortgaged property, the foreclosure will be conducted in the name of Home Point Financial.

6.       Home Point Financial directly or through an agent, has possession of the promissory

note. The promissory note is either made payable to Note-holder or has been duly endorsed.

7.       On December 14, 2018, the Debtors filed a petition for relief under Chapter 7 of the

United States Bankruptcy Code.

8.       The Note and the Mortgage are in contractual default for the March 1, 2019, payment and

all subsequent payments in the net total amount of $4,646.02, plus reasonable attorney’s fees and

costs and other charges incurred.

9.       There is no other collateral securing the obligation.

10.      According to Debtors’ Schedule "A", the fair market value of the Property is

$500,000.00. Home Point Financial estimates that the liquidation value of the Property is no

greater than $470,000.00, which is the market value minus 6% for the cost of sale.

11.      According to Schedule C, the Debtors are claiming an exemption in the Property in the

amount of $139,920.00 pursuant to Mass. Gen. Laws c.188, §§ 1, 3.

12.      A Declaration of Homestead by Stephanie Romero and Rodolfo Romero, dated April 28,

2016, was recorded with the Middlesex County (Northern District) Registry of Deeds at Book

29994, Page 146.

13.      As of April 15, 2019, the total outstanding balance owed on the Note was $358,887.92.

14.      The estimated amount of encumbrances on the Property is $358,887.92.
  Case 18-14644        Doc 21    Filed 04/19/19 Entered 04/19/19 13:22:42           Desc Main
                                   Document     Page 3 of 3



15.    Home Point Financial is not aware of any other liens on the Property and Debtors’

Schedule "D" does not list any other liens.

16.    Home Point Financial is entitled to relief from the automatic stay for cause pursuant to 11

U.S.C. §362(d)(1) because the Debtors have not made payments pursuant to the Note and

Mortgage.

       WHEREFORE, Home Point Financial moves that the court enter an order granting Home

Point Financial relief from the automatic stay pursuant to 11 U.S.C. §362(d) so that it, and its

successors and assigns, may exercise its rights pursuant to the Note and Mortgage in accordance with

applicable state and federal law, and may commence a summary process action against occupants of

the Property. Home Point Financial moves that entry of the Order shall be effective immediately

upon entry, notwithstanding the provisions of FRBP 4001(a)(3).

                                                    Home Point Financial
                                                    By its attorneys,

Date: April 19, 2019
                                                    Respectfully Submitted,

                                                    __/s/ Craig B. Rule__________
                                                    Craig B. Rule, Esq. 569123
                                                    Orlans PC
                                                    Attorneys for Home Point Financial
                                                    PO Box 5041
                                                    Troy, MI 48007
                                                    (248) 502-1400
                                                    Email: bankruptcyNE@orlans.com
                                                    File Number: 19-003027
